                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                            )
 IN RE:                                                     )
                                                            )
 GENERAL MOTORS LLC                                         )     No. 14-MD-2543 (JMF)
 IGNITION SWITCH LITIGATION                                 )     No. 14-MC-2543 (JMF)
                                                            )
 This Document Relates to:                                  )     Hon. Jesse M. Furman
 All Actions                                                )
                                                            )
                                                            )


  LEAD COUNSEL’S MOTION FOR ORDER PERMITTING UNDER SEAL AND IN
   CAMERA SUBMISSION OF EXHIBITS TO LEAD COUNSEL’S RESPONSE IN
   OPPOSITION TO BAILEY COWAN HECKAMAN’S AND THE POTTS FIRM’S
  MOTIONS FOR DECLARATORY JUDGMENT ON ASSESSMENTS FOR STATE
                  COURT FILED AND UNFILED CASES

       In connection with this Court’s November 15, 2019 Order (Dkt. 7406) requiring Lead

Counsel to file “any opposition to both Potts[‘]s motion and BCH[‘]s motion [for Declaratory

Judgment],” Lead Counsel respectfully requests an Order permitting Lead Counsel to file portions

of, and certain exhibits to, Lead Counsel’s Consolidated Response in Opposition to BCH’s and

Potts’ (collectively, “the Firms’”) motions for declaratory judgment on assessments for certain of
the Firms’ state-court filed and unfiled cases, under seal and in camera. Specifically, Lead Counsel

respectfully requests permission to: (1) file fully under seal and in camera Exhibits B, C, D, E, F,

G, H, I, N, O, P, Q, and R to Lead Counsel’s Consolidated Response in Opposition to the Firms’

motions for declaratory judgment on assessments for certain of the Firms’ state-court filed and

unfiled cases (hereafter “Lead Counsel’s Opposition”); (2) file in partially redacted form Exhibit

J to Lead Counsel’s Opposition; and (3) file in partially redacted form Lead Counsel’s Opposition

to protect the attorney opinion work product cited therein. Because the aforementioned exhibits

and redactions reflect attorney opinion work product, Lead Counsel respectfully requests that the

Court permit Lead Counsel to submit said filings under seal and in camera (that is, filing under
      seal and submission to the Court by email without disclosure to New GM). Lead Counsel is

      contemporaneously filing a Memorandum in Support of this Motion.

      Dated: November 19, 2019                         Respectfully Submitted,

                                                       /s/ Robert C. Hilliard
                                                       Robert C. Hilliard
                                                       HILLIARD MARTINEZ GONZALES LLP

                                                       Robert C. Hilliard
                                                       bobh@hmglawfirm.com
                                                       719 S Shoreline Blvd.
                                                       Corpus Christi, TX 78401
                                                       Telephone: (361) 882-1612
                                                       Facsimile: (361) 882-3015


                                                       HAGENS BERMAN SOBOL SHAPIRO
                                                       LLP
Application GRANTED temporarily. The Court             Steve W. Berman
will assess the propriety of the sealing and           steve@hbsslaw.com
redactions when deciding the underlying motions.       Hagens Berman Sobol Shapiro LLP
The Clerk of Court is directed to terminate 14-        1918 Eighth Avenue, Suite 3300
MD-2543, ECF No. 7437. SO ORDERED.                     Seattle, WA 98101
                                                       Telephone: (206) 623-7292
                                                       Facsimile: (206) 623-0594


                                                       LIEFF CABRASER HEIMANN &
                    November 19, 2019                  BERNSTEIN, LLP

                                                       Elizabeth J. Cabraser
                                                       ecabraser@lchb.com
                                                       275 Battery St., 29th Floor
                                                       San Francisco, CA 94111
                                                       Telephone: (415) 956-1000
                                                       Facsimile: (415) 956-1008

                                                       Co-Lead Counsel for MDL Plaintiffs




                                                   2
